DETAILED ACTION
	This action is in response to application filed on July 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/17/2018, 08/20/2019,10/23/2019, and 01/14/2021 have been considered by the examiner.

Drawings
	The drawings were received on July 17, 2018.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-10 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A vibration transmitting member attached to an ultrasonic transducer, the vibration transmitting member being configured to transmit ultrasonic vibration, which is generated by the ultrasonic transducer, from a proximal side toward a distal side, thereby vibrating at a resonance frequency in a predetermined frequency range, the vibration transmitting member comprising:
a connection connected to the ultrasonic transducer; and
a cross-sectional area decreasing part provided between the connection and a reference vibration node in a longitudinal direction, the reference vibration node being defined as being located most proximally among vibration nodes occurring on the distal side with respect to the connection in a state in which the vibration transmitting member vibrates at the resonance frequency, the cross-sectional area decreasing part having such a cross-sectional area perpendicular to the longitudinal direction as to gradually decrease from the distal side toward the proximal side.	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US S 2018/0146975) deals with an ultrasonic horn comprising: a proximal flange; a first cylindrical portion having a first diameter and positioned distal to the proximal flange; a second cylindrical portion comprising a second diameter and a distal end, and Faller et al (2016/0030076) deal with an ultrasonic surgical instrument includes an inner tube, an outer tube, an ultrasonic blade, and a clamp member pivotably moveable relative to the ultrasonic blade.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846